Exhibit 10.3

For Awards made after August 16, 2006

Restricted Stock Award Terms

under the

ACE Limited 2004 Long-Term Incentive Plan

The Participant has been granted a Restricted Stock Award by ACE Limited (the
“Company”) under the ACE Limited 2004 Long-Term Incentive Plan (the “Plan”). The
Restricted Stock Award shall be subject to the following Restricted Stock Award
Terms:

1. Terms of Award. The following words and phrases used in these Restricted
Stock Award Terms shall have the meanings set forth in this paragraph 1:

 

(a) The “Participant” is the individual recipient of the Restricted Stock Award
on the specified Grant Date.

 

(b) The “Grant Date” is [Insert Date].

 

(c) The number of “Covered Shares” shall be that number of shares of Stock
awarded to the Participant on the Grant Date as reflected in the corporate
records and shown in the Record-Keeping System in the Participant’s individual
account records.

Other words and phrases used in these Restricted Stock Award Terms are defined
pursuant to paragraph 9 or elsewhere in these Restricted Stock Award Terms.

2. Restricted Period. Subject to the limitations of these Restricted Stock Award
Terms, the “Restricted Period” for each Installment of Covered Shares of the
Restricted Stock Award shall begin on the Grant Date and end as described in the
following schedule (but only if the Date of Termination has not occurred before
the end of the Restricted Period):

 

INSTALLMENT

 

RESTRICTED

PERIOD WILL

END ON:

 1/4 of Covered Shares   One year anniversary of the Grant Date  1/4 of Covered
Shares   Two year anniversary of the Grant Date  1/4 of Covered Shares   Three
year anniversary of the Grant Date  1/4 of Covered Shares   Four year
anniversary of the Grant Date

The Restricted Period shall end prior to the date specified in the foregoing
schedule to the extent set forth below:

 

(a) For Installments as to which the Restricted Period has not ended prior to
the Date of Termination, the Restricted Period for such Installments shall end
upon the Participant’s Date of Termination, if the Date of Termination occurs by
reason of the Participant’s death.



--------------------------------------------------------------------------------

(b) For Installments as to which the Restricted Period has not ended prior to
the Date of Termination, the Restricted Period for such Installments shall end
upon the Participant’s Date of Termination, if the Date of Termination occurs by
reason of the Participant’s Long-Term Disability..

 

(c) For Installments as to which the Restricted Period has not ended prior to
the date of a Change in Control, the Restricted Period for such Installments
shall end upon a Change in Control, provided that such Change in Control occurs
on or before the Date of Termination.

3. Transfer and Forfeiture of Shares. Except as otherwise determined by the
Committee in its sole discretion, the Participant shall forfeit the Installments
of the Covered Shares as of the Participant’s Date of Termination, if such Date
of Termination occurs prior to the end of the Restricted Period which applies to
those Installments. If the Participant’s Date of Termination has not occurred
prior to the last day of the Restricted Period with respect to any Installment
of the Covered Shares, then, at the end of such Restricted Period, that
Installment of Covered Shares shall be transferred to the Participant free of
all restrictions.

4. Withholding. All deliveries and distributions under These Restricted Stock
Award Terms are subject to withholding of all applicable taxes. At the election
of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

5. Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.

6. Dividends. The Participant shall not be prevented from receiving dividends
and distributions paid on the Covered Shares of Restricted Stock merely because
those shares are subject to the restrictions imposed by these Restricted Stock
Award Terms and the Plan; provided, however that no dividends or distributions
shall be payable to or for the benefit of the Participant with respect to record
dates for such dividends or distributions for any Covered Shares occurring on or
after the date, if any, on which the Participant has forfeited those shares.

7. Voting. The Participant shall not be prevented from voting the Restricted
Stock Award merely because those shares are subject to the restrictions imposed
by these Restricted Stock Award Terms and the Plan; provided, however, that the
Participant shall not be entitled to vote Covered Shares with respect to record
dates for any Covered Shares occurring on or after the date, if any, on which
the Participant has forfeited those shares.

 

2



--------------------------------------------------------------------------------

8. Deposit of Restricted Stock Award. Each certificate issued in respect of the
Covered Shares awarded under these Restricted Stock Award Terms shall be
registered in the name of the Participant and shall be deposited in a bank
designated by the Committee.

9. Definitions. For purposes of these Restricted Stock Award Terms, words and
phrases shall be defined as follows:

 

(a) Change in Control. The term “Change in Control” shall be defined as set
forth in the Plan.

 

(b) Date of Termination. A Participant’s “Date of Termination” means, with
respect to an employee, the date on which the Participant’s employment with the
Company and Related Companies terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant’s transfer of employment between the Company
and a Related Company or between two Related Companies; further provided that a
Date of Termination shall not be deemed to occur by reason of a Participant’s
cessation of service as a Director if immediately following such cessation of
service the Participant becomes or continues to be employed by the Company or a
Related Company, nor by reason of a Participant’s termination of employment with
the Company or a Related Company if immediately following such termination of
employment the Participant becomes or continues to be a Director; and further
provided that a Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Related
Company approved by the Participant’s employer.

 

(c) Director. The term “Director” means a member of the Board, who may or may
not be an employee of the Company or a Related Company.

 

(d) Long-Term Disability. A Participant shall be considered to have a “Long-Term
Disability” if the Participant is determined to be eligible for long-term
disability benefits under the long-term disability plan in which the Participant
participates and which is sponsored by the Company or a Related Company; or if
the Participant does not participate in a long-term disability plan sponsored by
the Company or a Related Company, then the Participant shall be considered to
have a “Long-Term Disability” if the Committee determines, under standards
comparable to those of the Company’s long-term disability plan, that the
Participant would be eligible for long-term disability benefits if he or she
participated in such plan.

 

(e) Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Restricted Stock Award Terms.

10. Heirs and Successors. These Restricted Stock Award Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any benefits deliverable to the

 

3



--------------------------------------------------------------------------------

Participant under these Restricted Stock Award Terms have not been delivered at
the time of the Participant’s death, such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of these Restricted
Stock Award Terms and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under these Restricted
Stock Award Terms, then any benefits distributable to the Designated Beneficiary
shall be distributed to the legal representative of the estate of the Designated
Beneficiary.

11. Administration. The authority to manage and control the operation and
administration of these Restricted Stock Award Terms shall be vested in the
Committee, and the Committee shall have all powers with respect to these
Restricted Stock Award Terms as it has with respect to the Plan. Any
interpretation of these Restricted Stock Award Terms by the Committee and any
decision made by it with respect to these Restricted Stock Award Terms are final
and binding on all persons.

12. Plan and Corporate Records Govern. Notwithstanding anything in these
Restricted Stock Award Terms to the contrary, these Restricted Stock Award Terms
shall be subject to the terms of the Plan, a copy of which may be obtained by
the Participant from the office of the Secretary of the Company; and these
Restricted Stock Award Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan. Notwithstanding anything in the Restricted Stock Award Terms to the
contrary, in the event of any discrepancies between the corporate records
regarding this award and the Record-Keeping System, the corporate records shall
control.

13. Not An Employment Contract. The Restricted Stock Award will not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Related Company, nor will it interfere in any
way with any right the Company or any Related Company would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time.

14. Notices. Any written notices provided for in these Restricted Stock Award
Terms or the Plan shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.

15. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Restricted Stock Award pursuant to paragraph 5.2(f) of the
Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.

 

4



--------------------------------------------------------------------------------

16. Amendment. These Restricted Stock Award Terms may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

 

ACE LIMITED

By:

 

 

Its:

 

 

 

5